295 F.2d 817
62-1 USTC  P 9125
UNITED STATES of America, Appellant,v.Denton J. REES and Kathryn G. Rees, Appellees.
No. 17348.
United States Court of Appeals Ninth Circuit.
Nov. 9, 1961.

Appeal from the United States District Court for the District of Oregon; John F. Kilkenny, Judge.
Louis F. Oberdorfer, Asst. Atty. Gen., Meyer Rothwacks, Kenneth E. Levin and John Jones, Jr., Attys.  Dept. of Justice, Washington, D.C., and Sidney I. Lezak, Acting U.S. Atty., and Edward J. Georgeff, Asst. U.S. Atty., Portland, Or., for appellant.
A. W. Pedersen, portland, Or., for appellee.
Before POPE and JERTBERG, Circuit Judges, and JAMES M. CARTER, district judge.
PER CURIAM.


1
Appellees were successful in the district court in securing a judgment against appellant for the refund of income taxes erroneously paid by appellees for the tax years 1955, 1956 and 1957.


2
The broad question presented on this appeal is whether amounts paid to appellees during said taxable years under a sales agreement are entitled to be taxed as capital gains, or, as appellant contends, should such amounts be taxed as ordinary income.  The facts as found by the district court are not disputed by the appellant.


3
The judgment of the district court is fully supported by the findings of fact and conclusions of law.  The opinion of the district court is reported at 187 F.Supp. 924, 925.


4
The judgment of the district court is affirmed.